Title: From George Washington to Edward Newenham, 25 November 1785
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon 25th Novr 1785

Since I had the honor of writing to you on the 20th of March, which was done in haste (having but little notice of Capt: Boyle’s intended departure, before the time appointed for his sailing—& then to send my dispatches to Richmond 125 miles)—I have been favored with your letters of the 3d of March, 25th of May, & 23d of July. The first was forwarded to me by Captn Bibby, whom I have not yet had the pleasure of seeing; tho’ he gives me assurances of it, & to whom I shall have pleasure in rendering any services in my power consistently—if it should be found necessary.
The opposition which the virtuous characters of Ireland have given to the attemps of a British Administration’s interfering with its manufactures, fettering its commerce, restraining the liberties of its subjects by their plan of reform &[c]a &ca, will hand their names to posterity with that veneration & respect to which their amor patriae entitles them.
Precedents, as you justly observe, are dangerous things—they form the arm which first arrests the liberties & happiness of a Country. In the first approaches they may indeed assume the garb of plausibility & moderation, & are generally spoken of by the movers as a chip in porrage (to avoid giving alarm)—but soon

are made to speak a language equally decisive and irresistible; which shews the necessity of opposition in the first attempts to establish them, let them appear under what guise or Courtly form they may; & proves too that vigilance & watchfulness can scarcely be carried to an excess in guarding against the insiduous arts of a Government founded in corruption.
I do not think there is as much wisdom & sound policy displayed in the different Legislatures of these States as might be; yet I hope every thing will come right at last. In republican Governments it too often happens that the people (not always seeing) must feel before they act: this is productive of errors & temporary evils—but generally these evils are of a nature to work their own cure.
The situation of affairs in Ireland, whilst the propositions were pending in the Parliament of it, would, I concluded, be a means of postponing your voyage to this Country; but as those seem to have met their quietus, I hope nothing else will intervene to prevent your fulfilling your expectation of coming in the Spring; the season will then be favourable for crossing the Atlantic.
Had I been present & apprized of your intention of making an aerial voyage with Monsr Potain, I should have joined my entreaties to those of Lady Newenham to have prevented it. As yet, I see no object to warrant a gentleman of fortune (happy in himself—happy in a family wch might be rendered miserable by a disaster, against which no human foresight can guard) running such a risk. It may do for young men of science & spirit to explore the upper regions: the observations there made may serve to ascertain the utility of the first discovery, & how far it may be applied to valuable purposes. To such alone I think these voyages ought at present to be consigned—& to them handsome public encouragements should be offer’d for the risk they run in ascertaining its usefulness, or the inutility of the pursuit.
I have neither seen, nor heard of Mr Tharpe the s[t]ucco worker mentioned in your letter of the 23d of July. A good man acquainted with that business would have come very opportunely to me, as I had, & now have a large room which I am about to finish in this way. I have at length engaged a person to do it; who from having no rival, imposes his own terms, which

I think are exorbitant—good workmen of any profession, would meet encouragement in these States.
For the many marks of attention which you have been pleased to bestow on me—I feel myself your Debtor: could my picture which is placed in a groupe with Dr Franklin, the Marqs de la Fayette & others in your library, speak the sentiments of the original, it would salute you every morning with its acknowledgements. I have never seen more than one picture of Genl Green, & that a mezzotinto print, sent to me a few days ago only, by the publisher a Mr Brown at No. 10 George Yard, Lombard street, London; taken it is said from a painting done at Philada.
The Magazines, Gazettes &ca which you had the goodness to forward to me, came safe: & I pray you to accept my thanks for them. My best respects, in which Mrs Washington joins, are presented to Lady Newenham & yourself. With sentiments of great esteem & regard, I am Dr Sir Yrs &c.

G: Washington

